       Case 1:20-cv-05600-LTS-KHP Document 21 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            4/15/2021
 DENISE HAIRSTON,

                                 Plaintiff,                             ORDER

                     -against-                                       1:20-CV-5600

 COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.

KATHARINE PARKER, United States Magistrate Judge:

        The Court is in receipt of the Commissioner’s letter, dated March 29, 2021, informing

the Court, inter alia, that the Commissioner is currently considering whether to forego motions

to dismiss based on untimely complaints for those actions in which the statute of limitations

expired between March 1, 2020 and August 31, 2020. More specifically, counsel informs the

Court that the Commissioner may withdraw the pending motion to dismiss at ECF No. 13, and

that the Commissioner would inform the Court as to their position shortly. As such, the

Commissioner is hereby ORDERED to provide the Court with his position regarding the

withdrawal of the motion to dismiss by Friday, April 30, 2021. It is further ORDERED that the

Commissioner shall have until Friday, April 30, 2021 to reply to Plaintiff’s opposition to his

motion to dismiss.

        The Clerk of Court is respectfully requested to send a copy of this Order to the pro se

Plaintiff.
     Case 1:20-cv-05600-LTS-KHP Document 21 Filed 04/16/21 Page 2 of 2




     SO ORDERED.

Dated:   April 16, 2021
         New York, New York

                                         KATHARINE PARKER
                                         United States Magistrate Judge




                                     2
